       Case 2:19-cv-02710-HLT-KGG Document 188 Filed 06/02/21 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

Team Industrial Services, Inc.,

                                Plaintiff(s),

v.                                                              Case No. 2:19-cv-02710-HLT-KGG

Zurich American Ins. Co., et al.,

                                Defendant(s).


             JOINT STIPULATION DISMISSING SPECIFIED DEFENDANTS

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Team Industrial

Services, Inc., and Defendants Zurich American Insurance Company; Westchester Fire Insurance

Company; Endurance American Insurance Company; Evergy Kansas Central, Inc., f/k/a Westar

Energy, Inc.; Kelli Most, individually and as personal representative of the Estate of Jesse Henson;

Carol Anno; Tracy Dunnaway; Bailey Burchett, individually and as administrator of the Estate of

Damien “Craig” Burchett; and Dalton Burchett (collectively, the “Parties”), jointly stipulate to

dismissal with prejudice of all claims, actions, or rights to relief asserted as to:

     1) Defendant Carol Anno;

     2) Defendant Tracy Dunnaway;

     3) Defendant Bailey Burchett, individually and as administrator of the Estate of Damien
        “Craig” Burchett; and

     4) Defendant Dalton Burchett.

        With respect to dismissal of the specified Defendants, all costs shall be borne by the Party

incurring the same.

        This stipulation does not, otherwise, implicate or effect the dismissal of any claims, actions,

or rights to relief as between Plaintiff Team Industrial Services, Inc. and:

                                                   1
     Case 2:19-cv-02710-HLT-KGG Document 188 Filed 06/02/21 Page 2 of 6



   1) Defendant Zurich American Insurance Company;

   2) Defendant Westchester Fire Insurance Company;

   3) Defendant Endurance American Insurance Company;

   4) Defendant Evergy Kansas Central, Inc., f/k/a Westar Energy, Inc.; or

   5) Defendant Kelli Most, individually and as personal representative of the Estate of Jesse
      Henson.

Dated: June 2, 2021




                                               2
Case 2:19-cv-02710-HLT-KGG Document 188 Filed 06/02/21 Page 3 of 6



                                    HORN AYLWARD & BANDY, LLC


                                    s/ Robert M. Pitkin
                                    Robert M. Pitkin          KS #13868
                                    K. Christopher Jayaram KS #23123
                                    2600 Grand Boulevard, Suite 1100
                                    Kansas City, MO 64108
                                    Telephone: (816) 421-0700
                                    Facsimile: (816) 421-0899
                                    rpitkin@hab-law.com

                                    Nolan C. Knight
                                    Texas State Bar No. 24027125
                                    MUNSCH HARDT KOPF & HARR, P.C.
                                    500 N. Akard Street, Suite 3800
                                    Dallas, Texas 75201
                                    Telephone: 214.855.7500
                                    Facsimile: 214.855.7584
                                    nknight@munsch.com

                                    Attorneys for Team Industrial Services, Inc.

                                    s/ Meredith A. Webster (w/permission)
                                    Larry D. Fields, KS #15753
                                    Meredith A. Webster, KS #25103
                                    Kutak Rock LLP
                                    2300 Main Street, Suite 800
                                    Kansas City, MO 64108
                                    Telephone: (816) 960-0090
                                    Facsimile: (816) 960-0041
                                    larry.fields@kutakrock.com
                                    meredith.webster@kutakrock.com

                                    Attorneys For Defendant Zurich American
                                    Insurance Company

                                    s/ Suzanne A. Schlicher (w/permission)
                                    Scott D. Hofer
                                    Kansas Bar No. 15787
                                    shofer@fwpclaw.com
                                    Kevin Brooks
                                    Kansas Bar No. 25390
                                    kbrooks@fwpclaw.com
                                    FOLAND, WICKENS, ROPER, HOFER &
                                    CRAWFORD, PC

                                3
Case 2:19-cv-02710-HLT-KGG Document 188 Filed 06/02/21 Page 4 of 6



                                    1200 Main Street, Suite 2200
                                    Kansas City, Missouri 64105
                                    Telephone (816) 472-7474
                                    Facsimile (816) 472-6262

                                    Danny Worker
                                    Missouri Bar No. 67620
                                    Illinois Bar No. 6195554
                                    dan.worker@lewisbrisbois.com
                                    550 W. Madison Street, Suite 300
                                    LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                    Chicago, Illinois 60661
                                    Telephone (312) 345-1718
                                    Facsimile (312) 345-1778

                                    Sarah R. Smith
                                    Texas Bar No. 24056346
                                    USDC – SD Texas No. 1196616
                                    sarah.smith@lewisbrisbois.com
                                    Suzanne A. Schlicher
                                    Texas Bar No. 02601800
                                    USDC – SD Texas No. 15040
                                    suzanne.schlicher@lewisbrisbois.com
                                    LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                    24 Greenway Plaza, Suite 1400
                                    Houston, Texas 77046
                                    Telephone (713) 659-6767
                                    Facsimile (713) 759-6830

                                    Attorneys for Westchester Insurance
                                    Company

                                    s/ Michael C. Kirkham (w/permission)
                                    Michael C. Kirkham KS Bar No. 20284
                                    SANDERS WARREN RUSSELL & SCHEER LLP
                                    Compass Corporate Centre
                                    11225 College Boulevard, Suite 450
                                    Overland Park, Kansas 66210
                                    Phone: (913) 234-6100
                                    Fax: (913) 234-6199
                                    m.kirkham@swrsllp.com

                                    Attorneys for Endurance American
                                    Insurance Company



                                4
Case 2:19-cv-02710-HLT-KGG Document 188 Filed 06/02/21 Page 5 of 6



                                    Stevens & Brand LLP

                                    s/ Bradley R. Finkeldei (w/permission)
                                    John T. Bullock, KS #15119
                                    Bradley R. Finkeldei, KS #19470
                                    Kate M. Simpson, KS #26453
                                    900 Massachusetts Street, Suite 500
                                    Lawrence, KS 66044
                                    785-843-0811
                                    785-843-0341 – Fax
                                    jbullock@stevensbrand.com
                                    bfinkeldei@stevensbrand.com
                                    ksimpson@stevensbrand.com

                                    Attorneys for Evergy Kansas Central, Inc.
                                    f/k/a Westar Energy, Inc.

                                    FOLAND, WICKENS, ROPER,
                                    HOFER & CRAWFORD, P.C.

                                    s/ Cory Itkin (w/permission)
                                    Wm. Clayton Crawford         KS #77799
                                    Jordon T. Stanley            KS #21990
                                    1200 Main Street, Suite 2200
                                    Kansas City, MO 64105
                                    (816) 472-7474
                                    (816) 472-6262 (fax)
                                    ccrawford@fwpclaw.com
                                    jstanley@fwpclaw.com

                                    Cory Itkin
                                    ARNOLD & ITKIN LLP
                                    6009 Memorial Drive
                                    Houston, Texas 77007
                                    713-222-3800
                                    citkin@arnolditkin.com
                                    jaiteam@arnolditkin.com

                                    Leo Logan
                                    WALLACE SAUNDERS LAW FIRM
                                    10111 West 87th Street
                                    Overland Park, Kansas 66212
                                    913-752-5555
                                    llogan@wallacesaunders.com

                                    Attorneys for Defendant Kelli Most

                                5
Case 2:19-cv-02710-HLT-KGG Document 188 Filed 06/02/21 Page 6 of 6



                                    POTTROFF & KARLIN, LLC

                                    /s/ Nathan L. Karlin (w/permission)
                                    NATHAN L. KARLIN, #26392
                                    320 Sunset Avenue
                                    Manhattan, Kansas 66502-3757
                                    Phone: 785-539-4656
                                    Fax: 785-539-1750
                                    Email: nathan@pottroff.com
                                    Attorney for Defendants Tracy
                                    Dunnaway and Carol Anno

                                    BARTIMUS FRICKLETON
                                    ROBERTSON RADER, P.C.

                                    /s/ Michael C. Rader (w/permission)
                                    MICHAEL C. RADER KS BAR # 19585
                                    JAMES FRICKLETON KS BAR # 20602
                                    MICHELLE MARVEL KS BAR # 23511
                                    11150 Overbrook Road, Suite 200
                                    Leawood, KS 66211
                                    (913) 266-2300 (tel)
                                    (913) 266-2366 (fax)
                                    mrader@bflawfirm.com
                                    jimf@bflawfirm.com
                                    mmarvel@bflawfirm.com

                                    ATTORNEYS FOR BURCHETT
                                    DEFENDANTS




                                6
